Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:
	All amendments in the 01 December 2021 Examiners Amendment are still valid, further clarification for claims 11, 12, and 13 is provided below.
	In claim 11, delete all pending claim language as of 04 November 2021 and amend the claim to read – The method of claim 20, wherein the proximal support neck ranges from 2 to 4mm in depth.--.
	In claim 12, delete all pending claim language as of 04 November 2021 and amend the claim to read –The method of claim 20, wherein a longitudinal axis of the shaft is angled upward or downward between about 0 and 135 degrees with respect to a longitudinal axis of the flat plate.--.
	In claim 13, delete all pending claim language as of 04 November 2021 and amend the claim to read –The method of claim 20, wherein a longitudinal  axis of the shaft is angled upward or downward between about 15 and 45 degrees with respect to a longitudinal axis of the flat plate.--.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        12/7/2021